INDEX TO EXHIBITS
Exhibit        Description
10.1
Form of Performance Shares Agreement Under the Jack Henry & Associates, Inc.
Restricted Stock Plan


--------------------------------------------------------------------------------


Exhibit 10.1
PERFORMANCE SHARES AGREEMENT
UNDER THE
JACK HENRY & ASSOCIATES, INC. RESTRICTED STOCK PLAN




THIS AGREEMENT is made as of the ____ day of ___________, 20__, and is between
Jack Henry & Associates, Inc., a Delaware corporation (hereinafter called the
“Company”), and ___________________ (hereinafter called “Awardee”).
WHEREAS, the Board of Directors of the Company (“Board”) has adopted the Jack
Henry & Associates, Inc. Restricted Stock Plan (“Plan”) pursuant to which
performance shares ("Performance Shares") may be granted to employees of the
Company; and
WHEREAS, the Company desires to make a Performance Shares grant to Awardee
(“Award”) under the terms hereinafter set forth and pursuant to which shares of
the Company's Common Stock are eligible to be issued to Awardee;
NOW, THEREFORE, in consideration of the premises and of the mutual agreements
hereinafter set forth, the parties to this Agreement agree as follows:
1.    Award Subject to Plan. This Award is made under and is expressly subject
to all the terms and provisions of the Plan, a copy of which Awardee
acknowledges has been given to Awardee, and which Plan's terms are incorporated
herein by reference. Awardee agrees to be bound by all the terms and provisions
of the Plan. Terms not defined herein shall have the meaning ascribed thereto in
the Plan.
2.    Grant of Award. Pursuant to the action of the Board, which action was
taken on ________________, 20__ (“Date of Award”), the Company awards to Awardee
___________________________ (______) Performance Shares, as determined pursuant
to the terms and conditions set forth in this Agreement and including Appendix A
hereto. Each Performance Share shall initially be deemed to be the equivalent of
one share of Common Stock; provided, however, that certain levels of achievement
may result in settlement of less than one, or more than one, share of Common
Stock (or its cash equivalent) for each Performance Share. In the sole
discretion of the Board, the Company may elect to settle a Performance Share for
cash with a cash payment equal to the fair market value of each Performance
Share the Board elects to settle for cash.
3.    Restrictions. Except as may be permitted under the Plan or by the Board,
none of Awardee's rights to payment hereunder are transferable by sale,
assignment, disposition, gift, exchange, pledge, hypothecation, or otherwise.
Any attempted disposition of any of Awardee's rights hereunder, or the levy of
any execution, attachment or similar process upon any of the Performance Shares
prior to settlement, shall be null and void and without effect. Holding
Performance Shares does not give Awardee the rights of a shareholder (including
without limitation the right to vote or receive dividends or other
distributions) with respect to shares of Common Stock underlying the Performance
Shares that the Company may issue under the terms and conditions of this
Agreement.
4.    Settlement, Forfeiture and Share Issuance.


(a)    Appendix A Performance Measures. The performance measures applicable to
the Performance Shares (the “Performance Measures”) are set forth in Appendix A
to this Agreement. By accepting the terms and conditions of this Agreement,
Awardee shall be deemed to have consented to Appendix A, and at all times,
Appendix A, its Performance Measures, terms and conditions are incorporated
herein by reference. The Performance Measures relate to the Company's 2013, 2014
and 2015 fiscal years (each a “Performance Year”, and collectively the
“Performance Period”). Appendix A also sets forth the “Scheduled Settlement
Date”, which, if it occurs due to achievement of one or more of the Performance
Measures, shall follow the meeting of the Compensation Committee of the
Company's Board of Directors (the "Committee") at which the applicable level of
performance goal achievement is determined for Award purposes (“Applicable
Committee Meeting”). At the Applicable Committee Meeting following the 2015
Performance Year, the Committee shall conduct an objective analysis as to
whether one or more of the Performance Measures have been satisfied. If one or
more of such Performance Measures have been satisfied, the Committee shall
certify such achievement (“Certification”) and instruct the Company to begin the
Performance Shares settlement process.


--------------------------------------------------------------------------------


(b)    Performance Settlement.
(i)    The Performance Shares shall be settled in connection with Certification
(as provided in Appendix A, but no earlier than any Scheduled Settlement Date).
Settlement shall not occur if Certification does not occur at the Applicable
Committee Meeting in 2015 (the “Deadline”), and if Certification does not occur
by the Deadline, no Performance Shares shall be settled and all of Awardee's
rights under this Agreement shall be forfeited as of the Deadline.
(ii)    To the extent that the settlement of Performance Shares would result in
the issuance of one or more shares in excess of the limitations set forth in
Section 6(b) of the Plan (which relates to the terms and conditions for
satisfaction of the performance-based compensation exception to Section 162(m)
of the Internal Revenue Code, as amended (the "Code"), issuance of such excess
shares shall be delayed until the first taxable year in which the delivery of
such shares can be made in accordance with Section 6(b) of the Plan and the tax
deduction for such payment will not be barred by application of Code section
162(m).
(iii)    To the extent permissible under the Plan, the Committee, in its sole
discretion, may elect to settle one or more Performance Shares by making a cash
payment to Awardee in an amount equal to the then fair market value of the share
of Common Stock underlying the Performance Share being settled, less any amounts
necessary to satisfy the Company's tax withholding obligations.
(c)     Other Settlement.
(i)    Effect of Change in Control on Settlement. If any of the events
constituting a Change in Control of the Company shall have occurred and the
Awardee's employment with the Company is terminated by the Company within the
period commencing 90 days prior to, and ending two years following such Change
in Control (the "Applicable Period"), all Performance Shares shall be settled,
regardless of whether one or more Performance Measures are achieved; provided,
however, that the Performance Shares shall not be settled pursuant to the prior
clause in the event of (a termination by the Company for "Cause" (as hereinafter
defined). If any of the events constituting a Change in Control of the Company
shall have occurred and the Awardee terminates his employment during the
Applicable Period for "Good Reason" (as hereinafter defined), all Performance
Shares shall be settled. If there is an event pursuant to which Performance
Shares shall be settled pursuant to this Section 4(c)(i), settlement of the
Performance Shares shall occur as if goal achievement occurred at the Target
level of goal achievement and as soon as practicable following the later to
occur of the Change in Control or the termination of Awardee's employment, but
in no event later than the 90th day following the later to occur of such events,
and in no event shall Awardee have any discretion to direct when the Performance
Shares shall be settled.


(ii)    For purposes of this Award, "Cause" shall mean(A) failure of the Awardee
to adequately perform his duties assigned by the Board; or (B) any act or acts
of gross dishonesty or gross misconduct on the Awardee's part which result or
are intended to result directly or indirectly in gain or personal enrichment at
the expense of the Company or its subsidiaries to which the Awardee is not
legally entitled. For purposes of this Award, "Good Reason" shall mean (w) a
material diminution of the Awardee's authority, duties or responsibilities from
those being exercised and performed by the Awardee immediately prior to the
Change of Control; (x) a transfer of the Awardee to a location which is more
than 75 miles away from the location where the Awardee was employed immediately
prior to the Change of Control, (y) a material diminution in the rate of the
Awardee's annual salary below his rate of annual salary immediately prior to the
Change of Control; or (z) a material breach by the Company of any incentive
award agreement covering the Awardee; provided, however, that Good Reason shall
not be deemed to exist unless the Awardee has first provided notice to the
Company of the existence of one of the events described above within a period of
90 days from the initial existence of the event, and after such notice the
Company has been provided a period of 30 days to eliminate the existence of Good
Reason.
 
(iii)    Effect of Death, Incapacity and Retirement on Settlement. Upon
Awardee's death or termination of employment due to Incapacity or “Retirement”,
no forfeiture or accelerated settlement of the Performance Shares shall occur
(except as provided in Section 4(c)(i) above). Rather, on the Scheduled
Settlement Date following the Applicable Committee Meeting, if Certification
occurs, a pro


--------------------------------------------------------------------------------


rata portion of the Performance Shares subject to this Agreement shall be
settled based on the period of time in the Performance Period that elapsed prior
to Awardee's termination of employment.


The pro rata portion of the Performance Shares being settled shall be determined
by (A) dividing the aggregate number of Performance Shares Awardee would have
been entitled to receive had he or she been employed through the end of the
Performance Period by 3 (i.e., the number of calendar years in the Performance
Period), and then (B) multiplying the quotient obtained in (A) by the number of
whole years elapsed from the commencement of the 2013 fiscal year to the date of
Awardee's death or termination of employment due to Incapacity or Retirement.
For purposes of this pro rata calculation, Awardee must have been actively
employed as a full-time employee for an entire calendar year in the Performance
Period to receive credit that that year.


For purposes of this Agreement, a "Retirement" means an Awardee's termination of
employment for the express reason of retirement, as determined by the Board or
Committee in its sole discretion, either (A) following a minimum of thirty (30)
years of employment with the Company or (B) on or after age 57 and following a
minimum of fifteen (15) years of employment with the Company. Unless otherwise
determined by the Board or the Committee, Awardee must have been actively
employed as a full-time employee for an entire calendar year to receive credit
for such year of employment for purposes of this definition of "Retirement."
    
d.     Forfeiture. Subject to the other provisions of this Section 4, all rights
relating to any non-settled Performance Shares shall be forfeited if either (A)
Certification does not occur prior to or on the Deadline, or (B) Awardee ceases
to be employed by the Company during the Performance Period (except as provided
in Section 4(c) above). Awardee is not deemed to have terminated employment
through, and Awardee's rights relating to the Performance Shares shall not be
forfeited solely as a result of, any change in Awardee's duties or position or
Awardee's temporary leave of absence approved by the Company. Upon any such
forfeiture, under no circumstances will the Company be obligated to make any
payment to Awardee, and no shares of Common Stock shall be issued, as a result
of such forfeited Performance Shares.
e.    Share Issuance. Except as otherwise provided herein, upon the settlement
of a specific number of Performance Shares for shares of Common Stock as
provided in Paragraphs 4(b) or (c), the Company shall issue a corresponding
number of shares of Common Stock to Awardee on the Settlement Date, provided
that tax withholding obligations have been satisfied as provided in Section 5.
The Company's transfer agent may issue shares of Common Stock in certificated or
book entry form as determined by the Company's Corporate Secretary. Upon
issuance of the Shares, Awardee shall have all rights of a shareholder with
respect thereto including the right to vote and receive all dividends or other
distributions made or paid with respect to the shares of Common Stock.
f.    Payments to Third Party. Upon death of Awardee followed by a valid written
request for payment, the shares of Common Stock, to the extent eligible to be
issued, shall be issued as soon as administratively practical to Awardee's
beneficiary named in a written beneficiary designation filed with the Company's
Corporate Secretary on a form for the Plan or, if there is no such designated
beneficiary, to Awardee's executor or administrator or other personal
representative acceptable to the Corporate Secretary. Any request to pay any
person or persons other than Awardee shall be accompanied by such documentation
as the Company may reasonably require, including without limitation, evidence
satisfactory to the Company of the authority of such person or persons to
receive the payment.
5.    Tax Withholding. Awardee understands and agrees that, at the time any tax
withholding obligation arises in connection with the issuance of a share of
Common Stock or, if permitted under the Plan, a cash payment, the Company may
withhold, in shares of Common Stock if a valid election applies under this
Section 5 or in cash from payroll or other amounts the Company owes or will owe
Awardee, any applicable withholding, payroll and other required tax amounts due
upon the issuance of shares of Common Stock or cash payment. Tax withholding may
be made by any means permitted under the Plan, as approved by the Committee, and
as permitted under the law. The valuation of the Performance Shares, and any
shares of Common Stock that the Company may issue attributable to Performance
Shares, for tax and other purposes shall be determined in accordance with all
applicable laws and regulations. In the absence of the satisfaction of tax
obligations, the Company may refuse to issue shares of Common Stock or make any
other payment hereunder.


--------------------------------------------------------------------------------


6.    Dividends and Voting. Prior to a Performance Share settlement date,
Awardee shall have no right to receive any dividends or dividend equivalent
payments with respect to the Performance Shares. Awardee will have no voting
rights with respect to any of the Performance Shares.
7.    Administration. This Award has been made pursuant to a determination made
by the Board, or a committee authorized by the Board, subject to the express
terms of this Agreement, and the Board or such committee shall have plenary
authority to interpret any provision of this Agreement and to make any
determinations necessary or advisable for the administration of this Agreement
and may waive or amend any provisions hereof in any manner not adversely
affecting the rights granted to Awardee by the express terms hereof.
8.    No Right to Continued Service. Nothing in this Agreement shall be deemed
to create any limitation or restriction on such rights as the Company otherwise
would have to terminate the employment of Awardee.
9.     Choice of Law. This Agreement shall be governed by the laws of the State
of Delaware, excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of the Agreement to the
substantive law of another jurisdiction. Awardee is deemed to submit to the
exclusive jurisdiction and venue of the federal or state courts of Missouri to
resolve any and all issues that may arise out of or relate to this agreement.
The Company has caused this Agreement to be executed on its behalf, and Awardee
has signed this Agreement to evidence Awardee's acceptance of the terms hereof,
all as of the date first above written.
JACK HENRY & ASSOCIATES, INC.


By:


Title:




AWARDEE


                                                                


Name:




--------------------------------------------------------------------------------


APPENDIX A TO PERFORMANCE SHARES AWARD AGREEMENT
[____________________], 2012 GRANT
AWARDEE


CLIFF SETTLEMENT


(Settlement occurs based upon the level of achievement of the Performance
Measures)
Achievement of the Performance Measures set forth below for the Performance
Period (FYs 2013-2015) ("Performance Condition") is required for settlement, and
settlement may occur no earlier than the later of September 10, 2015 or the
first business day following the Applicable Meeting Date (the “Scheduled
Settlement Date”), except in the case of a Change in Control or as otherwise
provided in the Agreement and this Appendix.
Calculation of the number of Performance Shares eligible to be settled depends
on the Company's Total Stockholder Return ("TSR") compared against the Company's
compensation peer group (as determined by the Committee) for the three (3)
fiscal years ending June 30, 2015. The percentage of Performance Shares eligible
to be settled shall be determined in accordance with the following schedule:
Company's TSR Compared to Peer Group    Percentage of Performance Shares
Eligible to be Settled*
< 25% percentile            0% of Performance Shares (0 shares)
25th percentile                35% of Performance Shares ([____________] shares)
50th percentile                70% of Performance Shares ([____________] shares)
63rd percentile                100% of Performance Shares ([____________]
shares)
65th percentile                105% of Performance Share (_____________shares)
70th percentile                140% of Performance Shares ([___________] shares)
75th percentile                175% of Performance Shares ([___________] shares)


*The percentage of Performance Shares eligible to be settled when the Company's
TSR for the Performance Period falls in between any of the above-listed
percentiles shall be determined using linear interpolation between the
immediately preceding and immediately following data-points.


Unless earlier forfeited, any Performance Shares not settled by the Scheduled
Settlement Date in 2015 will be forfeited.
